
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


LOGO [g697771.jpg]

COCA-COLA PLAZA
ATLANTA, GEORGIA


E. NEVILLE ISDELL
CHAIRMAN AND CHIEF EXECUTIVE OFFICER   ADDRESS REPLY TO
P.O. BOX 1734
ATLANTA, GA 30301
-----
404-676-0227
FAX: 404-515-7099


June 5, 2008

Mr. Danny Strickland
The Coca-Cola Company
Atlanta, Georgia 30301

Dear Danny:

This letter outlines the terms of your separation agreement with The Coca-Cola
Company (the "Company").

1.Effective July 1, 2008, you and the Company have mutually agreed that you will
step down from your current position of Senior Vice President and Chief
Innovation and Technology Officer (which position is being eliminated by the
Company) and resign your position as an officer of The Coca-Cola Company and any
of its subsidiaries. Thereafter, through February 28, 2009, you will continue to
work your normal schedule as a Senior Advisor working on special projects as
requested and assigned through the Chief Administrative Officer.

2.You and the Company have mutually agreed that your employment with the Company
will terminate on February 28, 2009 (the "Separation Date"). You shall remain
entitled to receive and be paid all compensation, vacation, and benefits
otherwise arising and accruing or available to you through and including the
Separation Date. Any remaining but unused vacation to which you are entitled as
of the Separation Date shall be paid to you in cash. Additionally, you will be
reimbursed or paid for up to $10,000 in financial planning and related expenses
incurred by you in 2008. You also will be reimbursed for up to $10,000 in
financial planning and related expenses incurred by you in 2009 prior to the
Separation Date.

3.If you sign the enclosed release, you will be eligible for a benefit under the
Company's Severance Pay Plan equivalent to two years of salary, based on your
current annual salary of $562,100. This amount will be paid to you in a lump sum
amount on your Separation Date.

--------------------------------------------------------------------------------





Mr. Danny Strickland
Page 2
June 5, 2008

4.Your retirement benefits will consist of those benefits from the Employee
Retirement Plan, the Supplemental Pension (Benefit) Plan, the 401(k) Thrift and
Investment Plan, the Deferred Compensation Plan, and all other Company plans in
which you participate which benefits are vested as of your Separation Date.
Payments under the Supplemental Pension (Benefit) Plan will begin approximately
six months following your Separation Date. You will receive a lump sum
distribution of your Supplemental Thrift Plan account pursuant to the terms of
the plan, paid in a lump sum approximately six months following your Separation
Date. As set forth in your initial employment letter dated February 28, 2003,
you will be credited with an additional three years of service under the terms
of the Supplemental Pension (Benefit) Plan and your benefit under that plan will
reflect this additional service. You are currently (and as of the Separation
Date, will remain) fully vested under each of the Company's Employee Retirement
Plan and the Company's Deferred Compensation Plan (your elective deferrals only)
and will remain eligible to receive and be paid the benefits accrued thereunder
from and after the Separation Date in conformity with such governing plans (your
entitlements under the Deferred Compensation Plan being more particularly
addressed under Paragraphs 9 and 11 hereof).

5.You will receive an annual incentive award for 2008. The actual payment amount
is contingent upon actual Company performance and your performance. Any award
will be paid on or about March 15, 2009. Your participation and any award made
to you under such annual incentive plan shall be determined by the Compensation
Committee in a manner consistent with the terms of such plan as historically
utilized and based on criteria policies and procedures consistent with those
applicable to Company executives having a title of Senior Vice President and
Chief Officer of any Company department.

6.You will receive an annual incentive award for 2009 prorated for two months.
The actual payment amount is contingent upon actual Company performance and your
performance. Any award will be paid on or about March 15, 2010. Your
participation and any award made to you under such annual incentive plan shall
be determined by the Compensation Committee in a manner consistent with the
terms of such plan as historically utilized and based on criteria policies and
procedures consistent with those applicable to Company executives having a title
of Senior Vice President and Chief Officer of any Company department.

7.Pursuant to the terms of the Company's long term incentive programs and plans
and your related Restricted Stock Agreements (collectively the "Equity Plans"),
you shall remain and be eligible to receive your rights and benefits under each
of the Equity Plans as summarized below. You will not receive any additional
equity grants under such Equity Plans from and after the date hereof.

2

--------------------------------------------------------------------------------





Mr. Danny Strickland
Page 3
June 5, 2008

        2004-2006 Plan

•Total of 9900 shares will be released in December 2008.

        2005-2007 Plan

•Total of 21,000 shares will be released within 90 days of your Separation Date.

        2006-2008 Plan

•Upon certification of results at the Compensation Committee meeting in February
2009, the number of shares earned will be determined and issued to you.

•These shares will be released within six months of your Separation Date.


        2007-2009 Plan

•Your target number of shares (13,379) will be granted to you prior to your
Separation Date, subject to further restrictions.

•The Performance Period continues. Shares remain subject to forfeiture until
certification of results (February 2010). If the Performance Criteria are met,
the applicable number of shares previously granted will be released to you on
March 1, 2010. The target number of shares is the maximum that may be released;
you may receive less depending on Company performance.

•You will receive dividends for the shares during the Performance Period.

        2008-2010 Plan

•All PSUs are forfeited.



8.All options which you previously have received will be exercisable according
to the terms of the Company's applicable stock option plans and programs as well
as your related Stock Option Grant Agreements (collectively the "Option Plans").
When you exercise your vested stock options, you will be personally liable for
paying any taxes owed on such exercises. You will not receive any additional
stock option grants from and after the date hereof.

9.You will receive distributions from the Deferred Compensation Plan of your
elective deferrals and any related earnings pursuant the terms of the plan and
your elections on file. However, distributions will begin no sooner than six
months following your Separation Date.

3

--------------------------------------------------------------------------------





Mr. Danny Strickland
Page 4
June 5, 2008

10.We will recommend to the Compensation Committee in February 2009 that they
release the Second Award (19,000 shares) granted under the terms of the Stock
Award Agreement dated July 16, 2003.

11.As set forth in your initial employment letter dated February 28, 2003, the
Company has made a $400,000 Discretionary Contribution to your account held
under the Deferred Compensation Plan. We will recommend to the Compensation
Committee in July 2008 that they waive the vesting provision on such Company
Discretionary Contribution so as to cause you to be fully vested in same. You
will receive distribution pursuant the terms of the Deferred Compensation Plan
and your elections on file. However, distributions will begin no sooner than six
months following your Separation Date

12.You will be eligible for retiree health coverage from and after the
Separation Date.

13.The Company will provide at its expense outplacement services through a
designated services provider.

14.The terms and conditions in this letter are further conditioned upon your
signing (as of the Separation Date) and adhering to the attached Full and
Complete Release and Agreement on Confidentiality and Competition, and will be
subject to the approval of the Compensation Committee.

Danny, thank you for the time you have devoted to the Company. Please feel free
to give me a call if you have any questions or would like more information
regarding the above.

Sincerely,

/s/ E. Neville Isdell

E. Neville Isdell

Agreed to and accepted this     5th     day of June, 2008

/s/ DANNY STRICKLAND


--------------------------------------------------------------------------------

Danny Strickland    

4

--------------------------------------------------------------------------------




FULL AND COMPLETE RELEASE
AND AGREEMENT ON COMPETITION,
TRADE SECRETS AND CONFIDENTIALITY


Release.

        I, Danny Strickland, in consideration of severance payments under The
Coca-Cola Company Severance Pay Plan (the "Company Severance Plan"), the
payments and benefits described in the attached letter dated June 5, 2008 (the
"Separation Letter"), and other good and valuable consideration, for myself and
my heirs, executors, administrators and assigns, do hereby knowingly and
voluntarily release and forever discharge The Coca-Cola Company and its
subsidiaries, affiliates, joint ventures, joint venture partners, and benefit
plans (collectively "the Company"), and their respective current and former
directors, officers, administrators, trustees, employees, agents, and other
representatives (collectively and along with the Company the "Releasees"), from
all debts, claims, actions, causes of action (including without limitation those
under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.
(the "FLSA"); the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. § 1001 et seq. ("ERISA"); the Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. § 2101 et seq. ("WARN"); and those federal,
state, local, and foreign laws prohibiting employment discrimination based on
age, sex, race, color, national origin, religion, disability, veteran or marital
status, sexual orientation, or any other protected trait or characteristic, or
retaliation for engaging in any protected activity, including without limitation
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (the
"ADEA"), as amended by the Older Workers Benefit Protection Act, 104 Stat. 978
(the "OWBPA"); the Equal Pay Act of 1963, 9 U.S.C.§ 206, et seq. (the "EPA");
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.
("Title VII"); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights
Act of 1991, 42 U.S.C. § 1981a; the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq. (the "ADA"); the Rehabilitation Act of 1973, 29 U.S.C. § 791 et
seq.; the Family and Medical Leave Act of 1993, 28 U.S.C. §§ 2601 and 2611 et
seq. (the "FMLA"); and comparable state, local, and foreign causes of action,
whether statutory or common law), suits, dues, sums of money, accounts,
reckonings, covenants, contracts, claims for costs or attorneys' fees,
controversies, agreements, promises, and all liabilities of any kind or nature
whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or
contingent, which I ever had, now have, or may have, or which I, my heirs,
executors, administrators or assigns hereafter can, shall, or may have, from the
beginning of time through the date on which I sign this Full and Complete
Release and Agreement on Trade Secrets, Competition and Confidentiality (this
"Agreement"), including without limitation those arising out of or related to my
employment or separation from employment with the Company (collectively the
"Released Claims").

        Notwithstanding the foregoing, it is understood and agreed that I do not
hereby waive, but rather I have retained and shall continue to have all rights
and entitlements to receive and the Company shall remain obligated to fully
perform and pay (or cause to be performed or paid) (i) all amounts or payments
owed to me as contemplated under the Separation Letter, (ii) all of my rights to
seek and receive indemnification from the Company for and with respect to all
acts, errors or omissions committed by me in my capacity as a shareholder,
director, officer, employee, fiduciary, agent or representative of the Company
all in the manner provided under the Company's by-laws (as hereinafter
contemplated) and applicable law, and (iii) all of my accrued and vested
benefits (including pension or deferred compensation benefits) as determined
through and including the Effective Date under the Company's applicable and
governing plans and programs including without limitation all rights received or
attributable to any coverage extended me under any insurance policies maintained
with or through third parties.

        I acknowledge and represent that (1) I have received all leave required
under the FMLA, and (2) do not claim that Releasees violated or denied me rights
under the FMLA. I further acknowledge and represent that I (1) was properly
classified under the Fair Labor Standards Act of 1938, as

5

--------------------------------------------------------------------------------




amended ("FLSA"), (2) have been fully paid for hours I worked for the Company
and (3) do not claim that Releasees violated or denied me rights under the FLSA.

        I fully understand and agree that:

1.this Agreement is in exchange for severance benefits under the Company
Severance Plan, the payments and benefits described in the Separation Letter,
and other special compensation to which I would otherwise not be entitled;

2.no rights or claims are released or waived that may arise after the date this
Agreement is signed by me;

3.nothing in this Agreement shall prohibit me from challenging the validity of
the above release as to any claims under the ADEA or from filing a charge or
complaint with the Equal Employment Opportunity Commission (the "EEOC") or any
other government agency so long as I do not seek, accept or receive any
individual relief whether monetary or equitable in or as a result of any such
charge or complaint;

4.I am hereby advised to consult with an attorney before signing this Agreement;

5.I have 21 days from my receipt of this Agreement within which to consider
whether to sign it;

6.I have seven days following my signature of this Agreement to revoke the
Agreement; and

7.this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

        If I choose to revoke this Agreement, I must do so by notifying the
Company in writing. This written notice of revocation must be mailed by U.S.
first class mail, or U.S. certified mail within the seven-day revocation period
and addressed as follows:

The Coca-Cola Company
Ginny Sutton
One Coca-Cola Plaza
Atlanta, GA 30313

        If there is any claim for loss of consortium, or any other similar
claim, arising out of or related to my employment or separation of employment
with the Company, I will indemnify and hold the Company harmless from any
liability, including costs and expenses (as well as reasonable attorneys' fees)
incurred by the Company as a result of any such claim.

Company Release.

        For and in consideration of my release of the Company under the
preceding provisions and my undertaking of all covenants and agreements provided
under this Agreement and other good and valuable consideration, the Company (as
defined herein) does hereby knowingly and voluntarily release and forever
discharge me and my heirs, executors, administrators and assigns (collectively
the "Executive Released Parties"), from all debts, claims, actions, causes of
action, suits, dues, sums of money, accounts, reckonings, covenants, contracts,
claims for costs or attorneys' fees, controversies, agreements, promises, and
all liabilities of any kind or nature whatsoever, at law, in equity, or
otherwise, KNOWN OR UNKNOWN, fixed or contingent, which the Company ever had,
now have, or may have, or which the Company hereafter can, shall or may have,
from the beginning of time through and including the date hereof, including
without limitation those arising out of or related to my employment or my
separation from employment with the Company.

6

--------------------------------------------------------------------------------



        Notwithstanding the foregoing, it is understood and agreed that the
Company does not hereby waive, but rather the Company shall have retained and
continue to have all rights and entitlements to enforce all of its rights and my
obligations as against me as provided or contemplated under and in accordance
with the terms of this Agreement or the Separation Letter.

        It is further understood and agreed that this Agreement is not and shall
not be construed to be an admission of liability of any kind on the part of any
one or more of the Executive Released Parties.

Future Cooperation.

        I agree and covenant that I shall, to the extent reasonably requested in
writing, cooperate with and serve in any capacity requested by the Company in
any investigation and/or threatened or pending litigation (now or in the future)
in which the Company is a party, and regarding which I, by virtue of my
employment with the Company, have knowledge or information relevant to said
litigation, including, but not limited to, (1) meeting with representatives of
the Company to provide truthful information regarding my knowledge, and
(2) providing, in any jurisdiction in which the Company requests, truthful
testimony relevant to said litigation; provided that in all events the Company
shall (a) reimburse me for actual and reasonable expenses incurred in connection
with such cooperation including all travel, lodging and accommodations,
(b) remain and be exclusively responsible for all costs incurred in undertaking
such litigation including all attorneys' fees, court costs, and other expenses
consistent with the Company's by-laws, and (c) notify me as promptly as possible
as to its need for my assistance and cooperate with me in scheduling my
participation so as to reasonably accommodate my other personal and professional
obligations and commitments..

Trade Secrets and Confidential Information.

        I covenant and agree that I have held and shall continue to hold in
confidence all Trade Secrets of the Company that came into my knowledge during
my employment by the Company and shall not disclose, publish or make use of at
any time such Trade Secrets for as long as the information remains a Trade
Secret. "Trade Secret" means any technical or non-technical data, formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers or other information similar to any of the foregoing,
which is not commonly known or available to the public and which (1) derives
economic value, actual or potential, from not being generally known to and not
being readily ascertainable by proper means by other persons who can derive
economic value from its disclosure or use, and (2) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

        I also covenant and agree that, for the period beginning on the date I
sign this Agreement and ending February 28, 2011 ("Nondisclosure Period"), I
will hold in confidence all Confidential Information of the Company that came
into my knowledge during my employment by the Company and will not disclose,
publish or make use of such Confidential Information. "Confidential Information"
means any data or information, other than Trade Secrets, that is valuable to the
Company and not generally known to the public or to competitors of the Company
but shall not include either (i) any information which is available from any
public source other than by means of my disclosure of such information to such
source, or (ii) any information generated by me in the course of my employment
which consists of contact information related to my personal or professional
affiliations consisting solely of names, addresses, phone numbers and e-mail
addresses.

        The restrictions stated in this Agreement are in addition to and not in
lieu of protections afforded to trade secrets and confidential information under
applicable state law. Nothing in this Agreement is intended to or shall be
interpreted as diminishing or otherwise limiting the Company's right under
applicable state law. Notwithstanding the foregoing, nothing contained herein
shall prevent me from disclosing or otherwise utilizing any information (i) in
any manner required by applicable law, judicial

7

--------------------------------------------------------------------------------




order or other governmental mandate or investigation provided I shall advise the
Company of any such intended disposition or use and reasonably cooperate with
the Company in allowing the Company to seek and obtain from the recipient
governmental or judicial body any protective order or assurance of
confidentiality regarding such information, or (ii) in fulfillment of my duties
or obligations owed to the Company, or (iii) to the limited extent reasonably
necessary to permit my defense of any claim made against me or my enforcement of
any rights held by me which claim or rights are dependent upon the information
so disclosed provided I shall advise the Company of any such intended
disposition or use and reasonably cooperate with the Company in allowing the
Company to seek and obtain from the recipient governmental or judicial body any
protective order or assurance of confidentiality regarding such information.

Return of Materials.

        I further covenant and agree that I have or shall promptly deliver to
the Company all memoranda, notes, records, manuals or other documents, including
all copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company's business, whether made or compiled by me or furnished to
me by virtue of my employment with the Company. I have or shall promptly deliver
to the Company all vehicles, computers, credit cards, telephones, handheld
electronic devices, office equipment, and other property furnished to me by
virtue of my employment with the Company.

No Publicity.

        During the Nondisclosure Period, I will not publish any opinion, fact,
or material, deliver any lecture or address, participate in the making of any
film, radio broadcast or television transmission, or communicate with any
representative of the media relating to confidential matters regarding the
business or affairs of the Company which I was involved with during my
employment; provided, that nothing contained herein shall prevent me from
undertaking any such activities otherwise prohibited hereunder with respect to
presentations focusing on me and my personal experience or knowledge which may
include ancillary and historical recitations of my past experiences with the
Company and which do not otherwise involve disclosure of matters or materials
which have not been previously or otherwise publicly released. I understand that
nothing in this Agreement or in this paragraph: (1) is intended in any way to
intimidate, coerce, deter, persuade, or compensate me with respect to providing,
withholding, or restricting any communication whatsoever to the extent
prohibited by law; (2) shall prevent me from filing and administrative charge
with the EEOC or participating in an investigation or proceeding by the EEOC or
any other governmental agency; or (3) shall prevent me from providing testimony
or evidence if I am subpoenaed or ordered by a court or other governmental
authority to do so.

Non Compete and Non Solicitation.

Definitions.

For the purposes of this Section, the following definitions apply:

        (a)    "Non Solicitation Period" means the period beginning on the date
I sign this Agreement and ending on February 28, 2011.

        (b)    "Restricted Activities" means the development or oversight of
innovation, research and development and/or quality strategies, activities or
business plans for Restricted Businesses.

        (c)    "Territory" means any location in which the Company conducts
business.

        (d)    "Restricted Businesses" means 1) companies whose primary business
is the manufacture, sale, distribution and marketing of either carbonated soft
drinks, coffee, tea, water, juices or fruit-based

8

--------------------------------------------------------------------------------




beverages ("Non-alcoholic Beverages") or beverage enhancers, beverage solutions,
beverage enablers or other additives, which additives primarily are intended for
use in non-alcoholic beverages, ("Beverage Enhancers"), and 2) companies whose
business activities includes the manufacture, sale, distribution and marketing
of Non-alcoholic Beverages or Beverage Enhancers, but for whom such business(es)
may not be the company's primary business ("Non-Beverage Companies").

        (e)    "Competing Business Segment" means any subsidiary, division or
unit of the business of a company, where such subsidiary, division or unit
manufactures, sells, distributes or markets Non-alcoholic Beverages or Beverage
Enhancers.

Non Compete.

        I hereby covenant with the Company that I will not, within the Territory
prior to February 28, 2011, without the prior written consent of the CEO, engage
in any Restricted Activities for or on behalf of (including in a consulting
capacity) any Restricted Business. Notwithstanding the foregoing, I may perform
services for Non-Beverage Companies (other than PepsiCo, its subsidiaries and
affiliates, including but not limited to Pepsi Bottling Group) that have a
Competing Business Segment, provided I do not perform services for such
Competing Business Segment, and provided I notify The Coca-Cola Company's Chief
Executive Officer (CEO) of the nature of such service in writing within a
reasonable time prior to beginning of such services.

Non Solicitation of Employees.

        I hereby covenant and agree that I will not, within the Territory and
during the Non Solicitation Period, without the prior written consent of the
CEO, solicit or attempt to solicit for employment for or on behalf of any
corporation, partnership, venture or other business entity any person who, on
February 28, 2009 or within twelve months prior to that date, was employed by
the Company and with whom I had professional interaction during the last twelve
months of my employment with the Company (whether or not such person would
commit a breach of contract).

Non Solicitation of Customers.

        I hereby covenant and agree that I will not, for or on behalf of any
Restricted Business, within the Territory and during the Non Solicitation
Period, without the prior written consent of the CEO, solicit or attempt to
solicit, directly or indirectly, any business related to the Restricted
Businesses from any of the Company's customers, including actively sought
prospective customers, with whom I had professional interaction during my
employment with the Company.

Reasonable and Necessary Restrictions.

        I acknowledge that during the course of my employment with the Company I
have received or will receive and had or will have access to Confidential
Information and Trade Secrets of the Company, including but not limited to
confidential and secret business and marketing plans, strategies, and studies,
detailed client/customer/bottler lists and information relating to the
operations and business requirements of those clients/customers/bottlers and,
accordingly, I am willing to enter into the covenants contained in this
Agreement in order to provide the Company with what I consider to be reasonable
protection for its interests.

        I acknowledge that the restrictions, prohibitions and other provisions
hereof, are reasonable, fair and equitable in scope, terms and duration, and are
necessary to protect the legitimate business interests of the Company.

        I acknowledge and agree that in the event I breach, or threaten in any
way to breach, or it is inevitable that I will breach, any of the provisions of
this Agreement, damages shall be an inadequate

9

--------------------------------------------------------------------------------




remedy and the Company shall be entitled, without bond, to seek injunctive or
other equitable relief in addition to all other rights otherwise available to
the Company at law or in equity.

Complete Agreement.

        This Agreement together with the Separation Letter is the complete
understanding between me and the Company in respect of the subject matter of
this Agreement and supersedes all prior agreements relating to the same subject
matter. I have not relied upon any representations, promises or agreements of
any kind except those set forth herein and in the Separation Letter in signing
this Agreement.

Severability.

        In the event that any provision of this Agreement should be held to be
invalid or unenforceable, each and all of the other provisions of this Agreement
shall remain in full force and effect. If any provision of this Agreement is
found to be invalid or unenforceable, such provision shall be modified as
necessary to permit this Agreement to be upheld and enforced to the maximum
extent permitted by law.

Governing Law.

        Except to the extent preempted by Federal Law, this Agreement is to be
governed and enforced under the laws of the State of Delaware (except to the
extent that Delaware conflicts of law rules would call for the application of
the law of another jurisdiction) and any and all disputes arising under this
Agreement are to be resolved exclusively by courts sitting in Delaware. I hereby
consent to the jurisdiction of such courts.

Successors and Assigns.

        This Agreement inures to the benefit of the Company and its successors
and assigns and to the benefit of my heirs, executors, administrators, to the
extent not precluded by the Company's benefit or compensation plans.

Amendment/Waiver.

        No amendment, modification or discharge of this Agreement shall be valid
or binding unless set forth in writing and duly executed by each of the parties
hereto.

Indemnification.

        Nothing in this Agreement shall affect any rights I may have under
Article VII of the Company's by-laws in effect as of the date of this Agreement.

Acknowledgment.

        I have carefully read this Agreement, fully understand each of its terms
and conditions, and intend to abide by this Agreement in every respect. As such,
I knowingly and voluntarily sign this Agreement.

[The remainder of this page is intentionally blank.
Signatures contained on the following page.]

10

--------------------------------------------------------------------------------



    Signature:     


--------------------------------------------------------------------------------

Danny Strickland
 
 
Date:
 
 


--------------------------------------------------------------------------------


 
 
THE COCA-COLA COMPANY
 
 
By:
 
 
 
 
Title:
 
 
 
 
Date:
 
 

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FULL AND COMPLETE RELEASE AND AGREEMENT ON COMPETITION, TRADE SECRETS AND
CONFIDENTIALITY
